Citation Nr: 0926736	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-27 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for claimed glaucoma, to 
include as secondary to the service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a video-conference hearing in June 2009.

The Board is aware that the Veteran has filed increased 
rating claims for his depression and peripheral neuropathy of 
the bilateral lower extremities.  As these claims have been 
neither procedurally prepared nor certified for appellate 
review, these issues remain before the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed glaucoma is 
secondary to his service-connected diabetes mellitus.  The 
Board notes that a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b). 

The June 2008 VA examination report confirmed the Veteran's 
diagnosed glaucoma.  The examiner explained that glaucoma was 
not caused by diabetes; therefore, the Veteran's glaucoma was 
most definitely not secondary to his diabetes mellitus.  
However, the examination report did not address whether the 
Veteran's glaucoma was made worse by his service-connected 
diabetes mellitus.  The Board notes that VA regulations 
provide that where "the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2005); see 38 C.F.R. § 19.9 (2008).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required by the 
courts "for compliance with the duty to assist by conducting 
a thorough and contemporaneous medical examination." Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).  Moreover, it does not appear that the 
claims folder was available to the examiner for review and 
there is no comment on a private medical opinion that is to 
the opposite effect.

In that regard, the Board notes a March 2008 private 
treatment record indicates that the glaucoma was a 
complication directly related to the diabetes mellitus.  It 
is not clear what medical evidence this was based on and it 
does not appear that this examiner had past records to 
review.  Thus, the Board finds that a more contemporaneous VA 
examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The Veteran should be notified that a 
disability which is proximately due to, 
or results from, another disease or 
injury for which service connection has 
been granted shall be considered a part 
of the original condition.  Specifically, 
when aggravation of a disease or injury 
for which service connection has not been 
granted is proximately due to, or the 
result of, a service-connected condition, 
the Veteran shall be compensated for the 
degree of disability over and above the 
degree of disability existing prior to 
the aggravation.  See 38 C.F.R. 
§ 3.310(a),(b) (2007); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

2. The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for the claimed 
glaucoma.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any previously un-identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claim.  The 
private examiner who offered the etiology 
opinion should be contacted by the 
appellant or the VA with appropriate 
authorization and requested to provide 
the medical basis for the recorded 
opinion that glaucoma is related to the 
diabetes.  The nature of the relationship 
and the medical basis therefore should be 
requested and obtained as possible.

3.  The Veteran should also be afforded a 
VA examination by the appropriate 
physician to determine, if possible, the 
etiology of his glaucoma.  The Veteran's 
claims folder must be made available for 
the physician's review prior to the entry 
of any opinion.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
All indicated tests and studies are to be 
performed.  Following the examination, 
the examiner is requested to provide an 
opinion as the following questions:

(a.)	Is it at least as likely as 
not (50 percent chance or 
better) that the claimed 
glaucoma is proximately due 
to or the result of the 
service-connected diabetes 
mellitus?
  
(b.)	If not, then is the claimed 
glaucoma aggravated (i.e., 
worsened beyond its natural 
progression) by the Veteran's 
service-connected diabetes 
mellitus?  If so, the 
examiner should attempt to 
objectively quantify the 
degree of aggravation above 
and beyond the level of 
impairment had no aggravation 
occurred.

If there is no relationship between the 
glaucoma and the diabetes, that should be 
set out specifically.  A complete 
rationale should be given for all 
opinions and the conclusions expressed 
should, to the extent possible, be 
reconciled with the private opinion on 
file regarding a relationship between the 
glaucoma and diabetes.

4.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
The Board intimates no opinion as to the 
ultimate outcome in this case by the 
actions taken herein.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




